DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 30-37 and 39-49 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Schneider (US 5,551,227, referred to herein as “Schneider”).

Regarding claim 30, Schneider discloses: A method for image guidance (Schneider: column 1, lines 4-6) comprising: 
obtaining a first real-time imaging stream from a first medical device (Schneider: Fig. 2, element 32; column 7, lines 20-25, disclosing acquisition of an image of an object via a lead imager; column 10, lines 52-58, disclosing use of real-time image data), the first real-time imaging stream depicting a first portion of a scene from a first point-of-view (Schneider: column 7, lines 20-21, disclosing that the image is along a chosen perspective or line of view of the object); 
obtaining a second real-time imaging stream from a second medical device (Schneider: Fig. 2, element 34; column 6, lines 58-66, disclosing acquisition of a follow library of images using a different modality such as a CT scan, an MRI scan, a sonogram, an angiogram, a video, etc.; column 13, lines 62-67, disclosing that some follow images may be acquired and used in real-time), the second real-time imaging stream depicting a second portion of the scene from a second point-of-view that is different from the first point-of-view (Schneider: column 7, lines 53-57 and column 12, lines 19-23, disclosing follow images associated with devices—e.g., and corresponding point-of-views—that differ from the device and point-of-view of the lead video images); 
generating a composite representation of the scene based at least in part on the first real-time imaging stream and the second real-time imaging stream (Schneider: column 5, lines 36-40, disclosing generation of a composite image that results from the combination of the lead image and the follow image from the two image sources), the composite representation of the scene depicting the second portion of the scene spatially registered with the first portion of the scene (Schneider: column 7, lines 49-67 and column 8, lines 1-12, disclosing interreference of the images via a common physical coordinate system); and 
causing a display to display the composite representation of the scene (Schneider: column 7, lines 33-38, disclosing display of the composite image via a display device).

	Regarding claim 31, Schneider discloses: The method of Claim 30, further comprising spatially registering the first real- time imaging stream and the second real-time imaging stream, wherein said generating the composite representation of the scene is based at least in part on said spatially registering the first real-time imaging stream and the second real-time imaging stream (Schneider: column 7, lines 49-67 and column 8, lines 1-12, disclosing spatially registering images via the common physical coordinate system).

	Regarding claim 32, Schneider discloses: The method of Claim 30, further comprising determining a relative position and orientation of the first real-time imaging stream with respect to the second real-time imaging stream, wherein said generating the composite representation of the scene is based at least in part on the relative position and orientation of the first real-time imaging stream with respect to the second real-time imaging stream (Schneider: column 11, lines 29-30, disclosing that the images obtained by different modalities are matched by size, location and orientation—e.g., thus determining a relative position and orientation of said streams; column 5, lines 36-40, disclosing generation of the composite image from the combination of the lead image and the follow image from the two image sources).

	Regarding claim 33, Schneider discloses: The method of Claim 30, further comprising determining a relationship between a pose of the first medical device with respect to a first coordinate system and a pose of the second medical device with respect to a second coordinate system, wherein said generating the composite representation of the scene is based at least in part on the relationship between a pose of the first medical device with respect to the first coordinate system and the pose of the second medical device with respect to the second coordinate system (Schneider: column 11, lines 29-30, disclosing that the images obtained by different modalities are matched by size, location and orientation—e.g., thus determining a poses; column 5, lines 36-40, disclosing generation of the composite image from the combination of the lead image and the follow image from the two image sources).

	Regarding claim 34, Schneider discloses: The method of Claim 30, wherein the first real-time imaging stream is based at least in part on a first modality, wherein the second real-time imaging stream is based at least in part on a second modality that is different from the first modality (Schneider: column 5, lines 36-10, disclosing acquisition of images using different modalities).

	Regarding claim 35, Schneider discloses: The method of Claim 34, wherein the first modality comprises a three- dimensional modality and the second modality comprises a two-dimensional modality (Schneider: column 7, lines 53-57, disclosing use of 2D and 3D modalities).

	Regarding claim 36, Schneider discloses: The method of Claim 30, wherein the composite representation of the scene depicts the at least a portion of the second real-time imaging stream within the at least a portion of the first real-time imaging stream (Schneider: column 5, lines 36-40, disclosing that the composite image results from a combination of images from the two sources representing different modalities).

	Regarding claim 37, Schneider discloses: The method of Claim 30, wherein the composite representation of the scene depicts the at least a portion of the first real-time imaging stream aligned with the at least a portion of the second real-time imaging stream (Schneider: column 5, lines 36-40, disclosing that the composite image results from the combination of images from two sources; column 7, lines 60-67, disclosing that the images are aligned using a common coordinate system).

	Regarding claim 39, Schneider discloses: The method of Claim 30, wherein at least one of the first real-time imaging stream or the second real-time imaging stream corresponds to a real-time dynamic video stream of the scene (Schneider: column 10, lines 52-54, disclosing acquisition of real time images of the scene).

	Regarding claim 40, Schneider discloses: A system for medical procedure image guidance comprising an image guidance system having one or more processors (Schneider: Fig. 1), the one or more processors configured to: 
obtain a first real-time imaging stream from a first medical device (Schneider: Fig. 2, element 32; column 7, lines 20-25, disclosing acquisition of an image of an object via a lead imager; column 10, lines 52-58, disclosing use of real-time image data), the first real- time imaging stream depicting a first portion of a scene from a first point-of-view (Schneider: column 7, lines 20-21, disclosing that the image is along a chosen perspective or line of view of the object); 
obtain a second real-time imaging stream from a second medical device (Schneider: Fig. 2, element 34; column 6, lines 58-66, disclosing acquisition of a follow library of images using a different modality such as a CT scan, an MRI scan, a sonogram, an angiogram, a video, etc.; column 13, lines 62-67, disclosing that some follow images may be acquired and used in real-time), the second real-time imaging stream depicting a second portion of the scene from a second point-of-view that is different from the first point-of-view (Schneider: column 7, lines 53-57 and column 12, lines 19-23, disclosing follow images associated with devices—e.g., and corresponding point-of-views—that differ from the device and point-of-view of the lead video images); 
generate a composite representation of the scene based at least in part on the first real-time imaging stream and the second real-time imaging stream (Schneider: column 5, lines 36-40, disclosing generation of a composite image that results from the combination of the lead image and the follow image from the two image sources), the composite representation of the scene depicting the second portion of the scene spatially registered with the first portion of the scene (Schneider: column 7, lines 49-67 and column 8, lines 1-12, disclosing interreference of the images via a common physical coordinate system); and 
cause a display to display the composite representation of the scene (Schneider: column 7, lines 33-38, disclosing display of the composite image via a display device).

Regarding claim 41, Schneider discloses: The system of Claim 40, wherein the one or more processors are further configured to spatially register the first real-time imaging stream and the second real-time imaging stream .

	Regarding claim 42, Schneider discloses: The system of Claim 40, wherein the one or more processors are further configured to determine a relative position and orientation of the first real-time imaging stream with respect to the second real-time imaging stream (Schneider: column 11, lines 29-30, disclosing that the images obtained by different modalities are matched by size, location and orientation—e.g., thus determining a relative position and orientation of said streams; column 5, lines 36-40, disclosing generation of the composite image from the combination of the lead image and the follow image from the two image sources).

	Regarding claim 43, Schneider discloses: The system of Claim 40, wherein the one or more processors are further configured to determine a relationship between a pose of the first medical device with respect to a first coordinate system and a pose of the second medical device with respect to a second coordinate system (Schneider: column 11, lines 29-30, disclosing that the images obtained by different modalities are matched by size, location and orientation—e.g., thus determining a poses; column 5, lines 36-40, disclosing generation of the composite image from the combination of the lead image and the follow image from the two image sources).

	Regarding claim 44, Schneider discloses: The system of Claim 40, wherein the first real-time imaging stream is based at least in part on a first modality, wherein the second real-time imaging stream is based at least in part on a second modality that is different from the first modality (Schneider: column 5, lines 36-10, disclosing acquisition of images using different modalities).

	Regarding claim 45, Schneider discloses: The system of Claim 44, wherein the first modality comprises a three- dimensional modality and the second modality comprises a two-dimensional modality (Schneider: column 7, lines 53-57, disclosing use of 2D and 3D modalities).

	Regarding claim 46, Schneider discloses: The system of Claim 40, wherein the composite representation of the scene depicts the at least a portion of the second real-time imaging stream within the at least a portion of the first real-time imaging stream (Schneider: column 5, lines 36-40, disclosing that the composite image results from a combination of images from the two sources representing different modalities).

	Regarding claim 47, Schneider discloses: A computer-readable, non-transitory storage medium storing computer- executable instructions that when executed by one or more processors cause the one or more processors to: 
obtain a first real-time imaging stream from a first medical device (Schneider: Fig. 2, element 32; column 7, lines 20-25, disclosing acquisition of an image of an object via a lead imager; column 10, lines 52-58, disclosing use of real-time image data), the first real- time imaging stream depicting a first portion of a scene from a first point-of-view (Schneider: column 7, lines 20-21, disclosing that the image is along a chosen perspective or line of view of the object); 
obtain a second real-time imaging stream from a second medical device (Schneider: Fig. 2, element 34; column 6, lines 58-66, disclosing acquisition of a follow library of images using a different modality such as a CT scan, an MRI scan, a sonogram, an angiogram, a video, etc.; column 13, lines 62-67, disclosing that some follow images may be acquired and used in real-time), the second real-time imaging stream depicting a second portion of the scene from a second point-of-view that is different from the first point-of-view (Schneider: column 7, lines 53-57 and column 12, lines 19-23, disclosing follow images associated ; 
generate a composite representation of the scene based at least in part on the first real-time imaging stream and the second real-time imaging stream (Schneider: column 5, lines 36-40, disclosing generation of a composite image that results from the combination of the lead image and the follow image from the two image sources), the composite representation of the scene depicting the second portion of the scene spatially registered with the first portion of the scene (Schneider: column 7, lines 49-67 and column 8, lines 1-12, disclosing interreference of the images via a common physical coordinate system); and 
cause a display to display the composite representation of the scene (Schneider: column 7, lines 33-38, disclosing display of the composite image via a display device).

	Regarding claim 48, Schneider discloses: The computer-readable, non-transitory storage medium of Claim 47, wherein the first real-time imaging stream is based at least in part on a first modality, wherein the second real-time imaging stream is based at least in part on a second modality that is different from the first modality (Schneider: column 5, lines 36-10, disclosing acquisition of images using different modalities).

	Regarding claim 49, Schneider discloses: The computer-readable, non-transitory storage medium of Claim 47, wherein the first modality comprises a three-dimensional modality and the second modality comprises a two-dimensional modality (Schneider: column 7, lines 53-57, disclosing use of 2D and 3D modalities).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schneider in view of Shahidi (US 2003/0032878, referred to herein as “Shahidi”).

claim 38, Schneider discloses: The method of claim 30, as discussed above.
Schneider does not explicitly disclose: wherein said causing the display to display the composite representation of the scene comprises causing the display to display the composite representation of the scene in a virtual 3D space. 
However, Shahidi discloses: wherein said causing the display to display the composite representation of the scene comprises causing the display to display the composite representation of the scene in a virtual 3D space (Shahidi: paragraph [0051], disclosing acquisition of 3D image data; paragraphs [0052] and [0061], disclosing 3D display of the image data).
At the time the invention was made, it would have bene obvious for a person having ordinary skill in the art to use the displaying techniques of Shahidi with the methods of Schneider.
One would have been motivated to modify Schneider in this manner in order to permit a medical user to better visualize the structures of a patient’s body during surgery (Shahidi: paragraphs [0013] and [0019]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009.  The examiner can normally be reached on M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484